Citation Nr: 0735014	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-23 799	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had periods of active service and active duty for 
training from December 1957 to November 1967.  He served in 
Vietnam from early July to early September 1965.

This appeal to the Board of Veterans Appeals (Board) arises 
from July 2003 and April and September 2004 rating actions 
that denied service connection for PTSD.

By decision of March 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran has a diagnosis of PTSD, and has alleged 
experiencing stressful events in service, specifically, 
witnessing the deaths of service comrades.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  The diagnosis of PTSD is not supported by a verified 
stressor.

  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

March 2003 and March 2004 pre-rating RO letters informed the 
veteran of the VA's responsibilities to notify and assist him 
in his claim, and the 2004 letter notified him of what was 
needed to establish entitlement to service connection 
(evidence showing a disease that began in or was made worse 
by his military service).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  Those letters also 
requested the veteran to furnish medical records that he had 
that pertained to his claim.  The Board thus finds that the 
2003 and 2004 RO letters satisfy the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the veteran 
prior to the April and September 2004 rating actions on 
appeal.  Moreover, the veteran has been notified of what was 
needed to substantiate his claim, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development and the Board 
remand, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  Moreover, the RO gave 
the veteran further opportunities to furnish information 
and/or evidence pertinent to the claim for service connection 
before it readjudicated it on the basis of all the evidence 
of record in July 2007 (as reflected in the Supplemental 
Statement of the Case).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that the appellant was notified of the degree of 
disability and the effective date information in a September 
2007 RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining available 
service medical, administrative, and personnel records and 
post-service VA medical records up to 2005.  Copies of the 
veteran's unit records (command diaries) for his period of 
military service in Vietnam have been obtained and associated 
with the evidence.  The veteran was afforded a comprehensive 
VA psychiatric examination in June 2003.  In September 2004 
and May 2007, the RO reported on its search of available 
databases in an attempt to confirm the servicemen identified 
by the veteran as casualties.  At the RO's request, the 
Archives and Special Collections Branch of the U.S. Marine 
Corps Library conducted a search of available records in an 
attempt to verify the veteran's claimed stressors, and a June 
2007 report of the search results is of record.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In May 2007, the veteran stated that he had no additional 
information or evidence to submit in support of his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In September 
2004 and May 2007, the RO noted that, after a search of 
available databases, it was unable to confirm the servicemen 
identified by the veteran as casualties.  After a search of 
available records, the head of the Archives and Special 
Collections Branch of the U.S. Marine Corps Library stated in 
June 2007 that no information was available to verify that 
servicemen identified by the veteran were either killed or 
wounded in action in Vietnam in 1965.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service, 
namely, witnessing the deaths of several service comrades.  

The evidence shows that the service medical records are 
negative for findings or diagnoses of any psychiatric 
disability.  The veteran was psychiatrically normal on 
examinations of December 1957, March and December 1958, 
August 1960, and October 1961, as well as on October 1967 
separation examination.

The veteran denied a history of depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort on August 1974 military examination for Reserve service.

PTSD was diagnosed on June 2003 QTC VA psychiatric 
examination, although the examiner acknowledged that the 
veteran's claimed inservice stressors regarding combat and 
witnessing people killed had not been verified.

The impressions on May 2004 VA outpatient psychiatric 
evaluation included PTSD related to [claimed] Vietnam combat 
experiences.

The Board notes that the available medical evidence thus 
shows psychiatric findings including PTSD that are only based 
on the veteran's history of reported inservice stressors.  
However, that history is not a reliable indicator of the 
actual occurrence of any such claimed stressor in service, 
inasmuch as such assertions are unproven, uncorroborated, and 
not supported objectively.  As a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that the alleged inservice event actually occurred.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

What this case lacks is credible supporting evidence that the 
claimed inservice stressors actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Cohen,    10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  If, however, the VA determines either that a 
veteran did not engage in combat with the enemy, or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran's DD Form 214 (report of service 
discharge) contains no evidence that he received any award or 
citation specifically indicative of combat service.  That and 
other service personnel and administrative records indicate 
that his primary duty was a motor vehicle operator during his 
Vietnam service from July to September 1965.    

In the September 2004 rating action and in a May 2007 letter, 
the RO noted that, after a search of available databases, it 
was unable to confirm the servicemen identified by the 
veteran as casualties.  After a search of available records, 
the head of the Archives and Special Collections Branch of 
the U.S. Marine Corps Library stated in June 2007 that no 
information was available to verify that servicemen 
identified by the veteran were either killed or wounded in 
action in Vietnam in 1965.

No other available evidence or records otherwise corroborate 
of the occurrence of the veteran's claimed inservice 
stressful experiences.  Neither has the veteran provided 
sufficient information for the VA to further attempt to 
independently corroborate any such experiences.  

Thus, the Board finds that the 2003 and 2004 findings of PTSD 
on the basis of the veteran's unverified inservice stressors 
are not persuasive medical evidence that PTSD is related to 
the veteran's military service, to include any claimed 
stressor therein.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
he is not competent to render a probative opinion on a 
medical matter-such as whether he has PTSD that is a result 
of an alleged inservice stressor.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).     

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A              § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for PTSD is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


